             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:18-cr-00074-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
TERRELL CARLIN THOMAS,          )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release or for release to

home confinement [Doc. 59].

     The Defendant seeks a compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) in light of the ongoing COVID-19 pandemic. The Defendant

asserts that he tested positive for COVID-19 on July 7, 2020, and that he is

currently in quarantine.   Alternatively, he requests a release to home

confinement. [See Doc. 59].

     Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of her sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to


     Case 1:18-cr-00074-MR-WCM Document 60 Filed 08/24/20 Page 1 of 7
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).1

      While some courts have waived the exhaustion requirement for

compassionate release motions in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to


1   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           2



      Case 1:18-cr-00074-MR-WCM Document 60 Filed 08/24/20 Page 2 of 7
grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.2 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.




2Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp.

                                       3



      Case 1:18-cr-00074-MR-WCM Document 60 Filed 08/24/20 Page 3 of 7
Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.

Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Carver, -- F. Supp. 3d --, 2020 WL

1604968, at *1 (E.D. Wash. Apr. 1, 2020); United States v. Clark, No. 17-85-

SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v.

Oliver, No. JKB-16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020);

United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900,

at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Cohen, No. 19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24,


                                     4



     Case 1:18-cr-00074-MR-WCM Document 60 Filed 08/24/20 Page 4 of 7
2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

at *3 (D. Conn. Mar. 19, 2020). The Court agrees with Raia and the cases

cited above and therefore joins these courts in holding that the mere

existence of the COVID-19 pandemic and the Defendant’s potential

susceptibility to that illness does not render the exhaustion of administrative

remedies futile.3

      Here, the Defendant does not assert that he has submitted a request

for compassionate release to the warden of his Bureau of Prisons facility or

that he has otherwise exhausted his administrative remedies with respect to

that request.       As such, the Court cannot grant the requested relief.

Accordingly, the Defendant’s motion for a sentence reduction under 18

U.S.C. § 3582(c)(1)(A) is denied without prejudice.

      The Defendant alternatively moves the Court to order his release to

home confinement. [Doc. 59]. This request, however, must also be denied.

The discretion to release a prisoner to home confinement lies solely with the

Attorney General. See 18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). The

legislation recently passed by Congress to address the COVID-19 pandemic



3 This is especially true where, as here, the Defendant reports already having contracted
the virus and does not indicate that he is suffering any serious complications therefrom.

                                           5



      Case 1:18-cr-00074-MR-WCM Document 60 Filed 08/24/20 Page 5 of 7
does not alter this. See CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516

(2020) (“During the covered emergency period, if the Attorney General finds

that emergency conditions will materially affect the functioning of the Bureau

[of Prisons], the Director of the Bureau may lengthen the maximum amount

of time for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of title 18, United

States Code, as the Director determines appropriate.”) (emphasis added).

As such, this Court lacks the authority to order the Defendant’s release.

Deffenbaugh v. Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1

(E.D.N.C. Apr. 23, 2019); United States v. Overcash, No. 3:15-CR-263-

FDW-1, 2019 WL 1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there

is “no provision for judicial review of the BOP's and Attorney General’s

decision with regards to a request for home detention under § 60541(g)”);

United States v. Curry, No. 6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky.

Feb. 8, 2019) (“Because the First Step Act gives the Attorney General the

discretion to determine if and when home confinement is appropriate, this

Court does not have the authority to grant the requested relief.”) (emphasis

in original). For these reasons, the Defendant’s request for a release to

home detention is denied.


                                      6



     Case 1:18-cr-00074-MR-WCM Document 60 Filed 08/24/20 Page 6 of 7
      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for a reduction in sentence or release to home

confinement [Doc. 59], is DENIED. The denial of the Defendant’s request

for compassionate release is WITHOUT PREJUDICE to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier.
                                   Signed: August 24, 2020
      IT IS SO ORDERED.




                                        7



     Case 1:18-cr-00074-MR-WCM Document 60 Filed 08/24/20 Page 7 of 7
